Citation Nr: 0121838	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, C. M., G. F.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
October 1970, including a period of Vietnam service from 
August 1968 to October 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.

In a November 1999 Board decision, the veteran's claim for 
service connection for PTSD was denied.  This was the last 
final decision regarding this matter.  38 U.S.C.A. § 7104 
(West 1991).  


FINDINGS OF FACT

1.  A November 1999 Board decision denied the veteran's claim 
of service connection for PTSD.

2.  Evidence submitted subsequent to the November 1999 Board 
denial of service connection for PTSD bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The Board's November 1999 decision which denied service 
connection for PTSD is final. 38 U.S.C.A. § 7104 (West 1991).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD has been 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records show that in November 
1968 he complained that he was nervous, shaky, and was 
sweating since that morning, and he never had such problems 
before.  When being evaluated for headaches in September 
1970, he complained of nervousness and it was noted he 
appeared anxious.  An October 1970 service separation 
examination was negative for a psychiatric disorder.

The veteran's service personnel records show that his 
military occupational specialty was that of an airframe 
repairman, and when in Vietnam he was assigned to various 
aviation companies.  His decorations included the National 
Defense Service Medal, expert M-14 badge, SPS M-16 badge, 
Vietnam Campaign Medal with 60 device, Vietnam Service Medal, 
Army Commendation Medal, and 4 O/S Bars.  His campaigns 
included the Tet 69 Counteroffensive and the Vietnam 
Counteroffensive Phases V and VI.

At a December 1990 VA psychiatric examination, the veteran 
reported he had psychiatric symptoms from the late 1960s to 
the present.  He denied any psychiatric treatment between 
discharge from service and recent hospitalization at the VA 
medical center (VAMC).  The veteran reported he served in 
Vietnam and liked fighting.  He stated he enjoyed slaying the 
enemy during his tour with the 185th reconnaissance unit.  He 
reported two stressful combat experiences.  He stated his 
first stressful encounter occurred shortly after arriving in 
Vietnam.  He reported he saw a rocket pass through another 
soldier.  He related his other stressful experience involved 
him patrolling with a partner.  He stated he and his partner 
separated and when he found him, he was dead with his head 
cut off.  He stated he attempted suicide in service.  He was 
diagnosed as having chronic major depression, PTSD, panic 
disorder with agoraphobia, alcohol abuse, and a personality 
disorder.

In a December 1990 statement, the veteran reported when his 
plane landed in Vietnam the VC (Viet Cong) were making an 
attack on the landing field.  He stated when he was leaving 
the plane, he saw a helicopter blow up after lifting off the 
landing field.  At that time, he claimed someone grabbed him 
and gave him a weapon to shoot anything coming across the 
field.  He related being ambushed on convoy trip.  He stated 
a truck he was riding in was almost destroyed and that 
several were killed in another truck.  He reported going into 
an old building and finding 150 to 200 dead bodies.  He 
described an incident involving a helicopter that crashed.  
He alleged he and another individual were sent to examiner 
the wreckage.  He reported most of the people were dead and 
that he had to fire on the enemy during that time.  He 
related he witnessed 7 or 8 men killed by a 122 that did not 
go off right away.  He also related that he was injured in 
combat.  He stated he had retained metal in his body and that 
the bones in his face were broken.  He reported seeing a 
rocket go through the belly of a man.  He also reported being 
poisoned in service.  He stated he was ambushed when he was 
sent for supplies.  He related that when he was working on an 
airplane, he saw a person loading a rocket.  He stated the 
rocket exploded and blew off both the person's legs and 
caused injury to his eyes.

A January 1991 medical report reveals a diagnosis of PTSD and 
dysthymic disorder.

VA outpatient treatment records from 1992 and 1993 show the 
veteran received psychiatric treatment for depression, anger, 
impulse control problems, suicidal and homicidal ideations, 
and marital problems.  The diagnoses were dysthymic disorder, 
mixed substance abuse, mixed personality disorder, and PTSD.  
At times, the veteran was determined not to have PTSD.

In March 1993, the veteran presented to the VA hospital with 
complaints of depression and suicidal ideas for the past 
month.  He also complained of auditory hallucinations.  He 
stated he had trouble sleeping.  He complained of nightmares 
and flashbacks of Vietnam.  He gave a history of spending 2 
1/2 years in Vietnam.  He stated he did various jobs in 
Vietnam and that he saw heavy combat.  When asked to describe 
his combat experiences, he was vague.  He claimed he was 
wounded by mortar fire and that he was now sensitive to light 
in his eyes.  The April 1993 discharge diagnoses were 
dysthymic disorder, alcohol abuse/dependence by history, a 
personality disorder, and history of PTSD.

During a July 1993 RO hearing, the veteran reiterated his 
claimed stressors.  His representative stated that a friend 
of the veteran, by the name of "Larry Hardin," was killed 
in service.  The veteran reported he was currently receiving 
treatment for PTSD.  The veteran's wife testified regarding 
the veteran's nightmares of Vietnam.

In September 1993, the veteran was admitted to the hospital 
with complaints of increased depression and suicidal ideas.  
The diagnoses were adjustment disorder with mixed emotions, 
PTSD by history, and borderline personality disorder.  Upon 
discharge in October 1993, the diagnoses were major 
depression, substance abuse, and personality disorder, not 
otherwise specified (mixed with borderline and dependent 
features).

In a December 1993 statement, the veteran stated that in 
August 1968, just as his plane landed in Vietnam, it was hit.  
Upon landing in Vietnam, he reported seeing a helicopter blow 
up.  He stated he was given a weapon and put in a hole and 
told to shoot anyone who came across the runway.  He claimed 
this happened in Zion or Long Ben. He stated he was in Bam Me 
Thou from August 1968 to February 1970 and was involved in a 
lot of fighting.  He stated the VC would fire machine guns 
mortars, and 122 rockets. He stated snipers would come out at 
night.  He stated he killed a sniper with a M-79.  He claimed 
he had to help put a man by the name of "Haines" brain back 
in his head.  He stated he ran fire fights with "Horace 
Ware."  He stated he flew missions in fixed winged aircraft 
and helicopters.  He stated he saw a rocket go off as it was 
being loaded in a helicopter and that a person's leg was 
blown off.  He stated he saw a man get hit by a rocket which 
went through him, taking his insides with it.  He related he 
was hit with a mortar which caused hearing loss and broke 
bones in his face.  He stated he was poisoned and the 
hospital sent him back to his room because there was nothing 
they could do for him.  He stated while in Vietnam he found 
out a close friend of his was killed by the name of "Larry 
Harden."  He listed some of the individuals who served with 
him in Vietnam.  He submitted pictures of the people he 
claimed served with him.

In April 1994, the veteran voluntarily admitted himself to 
the hospital due to suicidal ideation.  While hospitalized, 
the veteran complained of having flashbacks, nightmares, and 
frequent awakenings.  The June 1994 discharge diagnoses were 
dysthymic disorder, PTSD, alcohol abuse, and a personality 
disorder.

In an October 1996 letter, the U.S. Army and Joint Services 
Environmental Support Group (ESG) [now named the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)], stated Operational Reports-Lessons Learned from 
November 1968 to October 1970 revealed that enemy attacks 
occurred at Dong Ba Thin and Phu Hiep, the documented base 
area locations of the veteran's assigned units and Ban Me 
Thuot, the location mentioned by the veteran.  ESG noted the 
veteran stated that upon his arrival in Vietnam the airbase 
was attacked but he did not provide the location of such 
attack.  They stated that in order to conduct further 
research the veteran must provide the location.  ESG reported 
the U.S. Army casualty files did not list him as wounded or 
injured in Vietnam.  ESG also reported casualty files listed 
specialist four (SP4) "Larry O. Harden" as killed in action 
in Vietnam in January 1971 (after the veteran was discharged 
from service) and listed SP4 "Dennis A. Haines" as killed 
in action in February 1970 while assigned to the 25th 
Infantry Division (a different unit than the veteran's).  ESG 
stated in order to provide research concerning other 
casualties, the veteran must provide more specific 
information.  ESG noted the veteran's DA Form 20 did not 
indicate he received the Air Medal (AM) while in Vietnam, and 
as a result it was unable to document the veteran 
participated in aerial flight operations while in Vietnam.  
They stated they could only verify by his DA Form 20 that the 
veteran was an airframe repairman assigned to an aviation 
unit during his tour of duty in Vietnam.

In December 1996, the RO wrote the veteran and asked him to 
submit more specific information as outlined by ESG, in order 
to verify his alleged stressors.  The veteran never responded 
to such request for information.

In a November 1999 Board decision, the veteran's claim for 
service connection for PTSD was denied.  Evidence submitted 
subsequent to this decision is summarized below:

Duplicate service personnel records were submitted in 
February 2000.  

In the veteran's May 2000 notice of disagreement, he wrote 
that just before returning from Vietnam, he attempted 
suicide.  He wrote that he went to a psychiatrist, and was 
diagnosed with battle disease.  He wrote that the 
psychiatrist in Vietnam advised him to seek psychiatric help 
once back in the United States, but that he did not.  

Dr. L. H., a licensed psychologist, wrote a letter dated 
April 2001.  He wrote that he saw the veteran initially in 
January 1998, as a self-referral seeking help for emotional 
distress.  He wrote that he was continuing to treat the 
veteran for severe emotional distress, and that the 
established diagnosis was major depression, recurrent, with 
anxiety and chronic pain problems; and PTSD.  He wrote that 
the GAF scale was a 35.  Dr. L. H. also submitted a letter 
dated January 2000.  

The veteran was afforded a hearing before a traveling member 
of the Board in June 2001, a transcript of which has been 
associated with the claims folder.  He related an incident in 
which a person's head was cut off.  He related mortar attacks 
at Ban Me Thuot.  He described an incident where a rocket 
went through somebody's stomach who was with the 223rd 
Helicopter Company.  He also described an incident in June or 
July 1969 where a rocket landed in a group of people, and 
they started kicking it off, and then it went off.  He 
testified that a plane crashed into a school after landing 
poorly on a runway.  He described being medivaced to Nha 
Trang and sustaining shrapnel to the leg (pages 16-18).  He 
described arriving in Vietnam at Long Binh, and spending the 
night in a foxhole and going to Qui Nhon the next day.  He 
described a building where the enemy had slaughtered a lot of 
people.  



Analysis

Under 38 C.F.R. § 3.156 (a) (2000), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

By decision dated November 1999, the Board denied service 
connection for PTSD.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7104; 38 C.F.R. § 3.156 (2000).  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for PTSD.  The veteran was denied entitlement to 
service connection for PTSD in November 1999.  The Board 
denied the veteran's claim because it was determined that the 
veteran did not engage in combat with the enemy, and there 
was no credible supporting evidence that a stressor occurred 
during service.  

Since that time, the veteran has provided greater detail as 
to his stressors.  Specifically, the veteran contended at his 
June 2001 Travel Board hearing that he sustained a shrapnel 
wound in service.  This information provided by the veteran 
is new in that it is not merely cumulative of other evidence 
of record.  

This information provided by the veteran is also material to 
his claim.  Specifically, the veteran was denied service 
connection because of an unconfirmed stressor, and the 
veteran has now provided greater detail about an alleged 
stressor.  This newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.  

Although the veteran's claim for service connection for PTSD 
was considered on a ground different from that of the RO (the 
Board considered the claim on the basis of whether the 
veteran had presented new and material evidence sufficient to 
present a reasonable possibility of a change in outcome from 
the prior RO determination), the issue of new and material 
evidence must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for PTSD, the claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As noted in the discussion above, the veteran's claim for 
service connection for PTSD was reopened on the basis that 
new and material evidence had been submitted pursuant to 
Elkins and Winters.  The next step is to address the question 
of whether service connection is warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the second part of the three-part test set forth by the Court 
in Elkins (determination as to whether the veteran has 
submitted a well-grounded claim pursuant to 38 U.S.C.A. 
§ 5107 (a)), is no longer for application.

However, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 1991).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

At the veteran's June 2001 hearing, he raised a claim for 
residuals of a shrapnel wound to the leg.  Resolution of the 
question of whether the veteran incurred a shrapnel wound in 
service could change the outcome of his claim for service 
connection for PTSD.  Accordingly, this claim is inextricably 
intertwined with the issue of service connection for PTSD.  
Harris v. Derwinski, 1 Vet. App. 180 (1991); Holland v. 
Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11 (1998).    

For this reason, the RO should take appropriate steps to 
develop and adjudicate the appellant's claim of service 
connection for residuals of a shrapnel wound to the leg.  If 
the claim is not resolved in the veteran's favor, the RO 
should assure that the veteran is afforded an opportunity to 
complete the procedural steps for an appeal, as outlined in 
38 U.S.C.A. § 7105 (West 1991).  After the RO adjudicates the 
claim for service connection for residuals of a shrapnel 
wound to the leg, the RO should readjudicate the veteran's 
claim of service connection for PTSD.

At the veteran's June 2001 hearing, he testified that a Dr. 
Wilkins from the VA hospital in Pittsburgh had removed a 
piece of shrapnel from his leg about 5 or 6 years prior.  The 
last VA treatment records of record are from 1993.  VA's 
statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet.App. 37, 40 (1990).  
Accordingly, the RO should obtain all treatment and 
hospitalization records of the veteran's from the VA Medical 
Center in Pittsburgh after 1993.  

Regarding the veteran's alleged stressors, he claims that in 
April 1969 he saw a rocket go through a soldier and that he 
was medivaced out at the same time after parts of the mortar 
shells struck him (December 1993 statement).  He also 
described being taken to a building where 150-200 dead bodies 
had been stacked by the VietCong.  He also described an 
incident in June or July 1969 where a rocket landed in a 
group of people, and they started kicking it, and it went off 
(June 2001 hearing).  He also described an incident in July 
or August 1970 where he was patrolling with a younger 
soldier, and after they broke up, the veteran found the 
younger soldier with his head cut off (December 1990 VA 
examination).  He also described seeing a helicopter getting 
blown up when he landed in Vietnam.

The veteran also described a number of other stressors.  He 
described seeing a helicopter crash in September 1968 in Ban 
Me Thout which crashed, resulting in the death of all people 
onboard (December 1990 statement).  He described mortar 
attacks when he was stationed at Ban Me Thout.  He described 
an incident when a plane crashed into a school (June 2001 
hearing).  He described being in numerous fire fights and 
ambushes.  In a December 1993 statement, he described being 
in fire fights with "Horace Ware," and two ambushes with 
"Haines," and helping an injuring "Haines."   He described 
firing at the enemy with "Beach" and "Ware" in late 
September or October 1969 in the southeastern part of camp.  

Regarding the verification of alleged stressors, the Board is 
now governed by the holding of the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997).  Veterans Benefits Administration 
(VBA) Manual M21-1 provides that, "A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the ESG or Marine Corps." Veterans Benefits 
Administration Manual  M21-1, Part VI, Change 61, para. 11.38 
(f) (4) (September 12, 1997).  It should be noted that the 
USASCRUR performs the same duties that the ESG used to 
perform.  

Although the RO tried to verify many of these stressors in 
October 1996, since the veteran's claim must be remanded to 
develop the intertwined claim and to obtain the 
aforementioned VA records, the RO should once again attempt 
to verify the veteran's alleged stressors with the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  When ESG responded in October 1996, it enclosed 
copies of the 1968-1969 unit histories from the 203rd 
Aviation Company.  However, as noted in the veteran's service 
personnel records, he was with the 185th Aviation Company 
from August 1968 to February 1970, when he joined the 203rd 
Aviation Company.  He was in the 203rd Aviation Company from 
February 1970 to July 1970, when he joined the 183rd Aviation 
Company.  

The RO should make an effort to obtain more specific 
information from the veteran about all of his alleged 
stressors.  Regardless of whether the veteran responds to 
such request, the RO must still attempt to verify the 
stressful incidents related by the veteran with the USASCRUR.  

The RO should forward to the USASCRUR as much specific 
information as possible about the veteran's identified 
stressors and should also forward the veteran's DD-214 Form 
and DA-20 Form.  USASCRUR should provide all relevant 
documents as appropriate for the time periods in question, to 
include daily journals, operational reports - lessons learned 
documents, combat operations after action reports, unit 
histories, and morning reports.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's PTSD that 
have not already been associated with the 
claims folder.  In particular, the RO 
should obtain all VA treatment and 
hospitalization records of the veteran's 
for the period after 1993.  

3.  The RO should develop the veteran's 
claim of service connection for residuals 
of a shrapnel wound to the leg.  The 
veteran and his representative must be 
informed of the veteran's appellate 
rights and notified of all requirements 
for completing an appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302 
(2000).  These requirements include a 
timely notice of disagreement, a 
statement of the case, and a timely 
substantive appeal. 

4.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his Official Military 
Performance File (OMPF).  

5.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  

He should be asked to provide specific 
information about the following alleged 
stressors: (a) seeing a rocket go through 
a soldier in April 1969 which also 
resulted in parts of the mortar shell 
striking him; (b) being taken to a 
building where 150-200 dead bodies had 
been stacked; (c) seeing a rocket go off 
in a group of people after they started 
kicking it in June or July 1969; (d) 
seeing a fellow soldier's head cut off 
shortly after being out on patrol with 
him; (e) seeing a helicopter get blown up 
upon landing in Vietnam; (g) seeing a 
helicopter crash in September 1968 in Ban 
Me Thout, resulting in the death of all 
people onboard; (h) mortar attacks when 
he was stationed at Ban Me Thout; (i) an 
incident where a plane crashed into a 
school; (j) being in firefights and 
ambushes with Horace Ware and Haines, and 
helping an injured Haines; (k) firing at 
the enemy with Beach and Ware in late 
September or October 1969 in the 
southeastern part of camp.  

6.  The RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  As 
noted above, these stressors include: (a) 
seeing a rocket go through a soldier in 
April 1969 which also resulted in parts 
of the mortar shell striking him; (b) 
being taken to a building where 150-200 
dead bodies had been stacked; (c) seeing 
a rocket go off in a group of people 
after they started kicking it in June or 
July 1969; (d) seeing a fellow soldier's 
head cut off shortly after being out on 
patrol with him; (e) seeing a helicopter 
get blown up upon landing in Vietnam; (g) 
seeing a helicopter crash in September 
1968 in Ban Me Thout, resulting in the 
death of all people onboard; (h) mortar 
attacks when he was stationed at Ban Me 
Thout; (i) an incident where a plane 
crashed into a school; (j) being in 
firefights and ambushes with "Horace 
Ware" and "Haines," and helping an 
injured "Haines;" (k) firing at the 
enemy with "Beach" and "Ware" in late 
September or October 1969 in the 
southeastern part of camp.  

The RO should forward to the USASCRUR the 
veteran's DD-214 Form and DA-20 Form.  
USASCRUR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, unit histories, and 
morning reports for the time periods 
during which the veteran alleges that his 
stressors took place.  Any response 
received from USASCRUR should be made 
part of the record.

7.  If the USASCRUR requests more 
specific descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

8.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

9.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 1991) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

10.  The RO should then review the record 
in order to ensure that all of the above 
actions have been completed.  When the RO 
is satisfied that the record is complete 
and the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated by the RO under all 
applicable statutes and regulations, 
including 38 C.F.R. § 3.304(f) (2000). 

11.  After the development requested 
above has been completed, the RO should 
again review the veteran's claim of 
entitlement to service connection for 
PTSD.  In the event that the claim on 
appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



